Exhibit 10.26
VION HOLDING N.V.
2012 Retention Incentive Plan for Banner Companies
In connection with the proposed sale by Sobel Best N.V. of the Banner Companies,
VION Holding N.V. ("VION") hereby establishes this 2012 Retention Incentive Plan
(the "Plan"). For purposes of the Plan, the "Banner Companies" means Sobel USA
Inc. and its subsidiaries, and Banner Pharmacaps Europe B.V. The purpose of the
Plan is to retain the services of the key executives and employees of the Banner
Companies during the sale process, ensure a successful sale and reward such
executives and employees for their past performance in building the Banner
Companies.
For purposes of the Plan, the base enterprise value of the Banner Companies
shall be US$245 million. The sale of the Banner Companies to any buyer (the
"Buyer") will require the Buyer at closing to pay a set price for all of the
shares of the Banner Companies (the "Share Price") and pay off, directly or on
behalf of the Banner Companies, all indebtedness owing by the Banner Companies
to VION and its affiliates as of the closing (the "Inter-Company Debt"). In
addition, it is likely that the proposed transaction will provide for Sobel Best
N.V., as seller, to guarantee to the Buyer that the net worth or working capital
of the Banner Companies on the date of the closing of the sale (the "Closing
Date") will meet an agreed target. If so, such net worth or working capital will
be confirmed by a Closing Date audit of the Banner Companies and, based on such
audit, the parties will make a post-closing purchase price adjustment (the
"Post-Closing Adjustment").
Payments under the Plan shall be based on VION's "total return" from the sale of
the Banner Companies, which shall be equal to (i) the Share Price paid by the
Buyer at the closing, plus (ii) the amount of Inter-Company Debt paid to VION
and its affiliates at the closing, plus (iii) the amount of any distributions of
cash by the Banner Companies to Sobel Best N.V. during the period commencing on
the date hereof and ending on the Closing Date, whether as a dividend or as a
return of capital (the "Pre-Closing Distributions"), plus (iv) the amount of any
Post-Closing Adjustment paid by Buyer, and minus (v) the amount of any
Post-Closing Adjustment paid by Sobel Best N.V. (the "Total Return"). VION shall
determine the amount of the Total Return following the final determination of
the Post-Closing Adjustment.
The Plan shall work as follows:
1.Bonus Pool. VION will establish a pool of funds (the "Bonus Pool") for payment
of bonuses to designated executives and employees of the Banner Companies
following the closing of a sale of the Banner Companies. The size of Bonus Pool
will depend upon the Total Return from the sale. If the Total Return equals
US$245 million, the amount of the Bonus Pool will be US$4.5 million. If the
Total Return is greater or less than US$245 million, the size of the Bonus Pool
will be correspondingly increased or decreased as set forth in Attachment 1;
provided that the size of the Bonus Pool will not be less than US$3.5 million
(the "Minimum Bonus Pool").
2.Participation and Allocations. VION has requested that the CEO of Banner
Pharmacaps Inc. (the "Banner CEO") provide to VION, within four (4) weeks after
the date hereof, a recommendation of



/s/ PB

--------------------------------------------------------------------------------




those employees of the Banner Companies who shall be eligible to participate in
the Plan, and such participants' respective shares of the Bonus Pool. A
participant's share may he stated as a percentage or fixed dollar amount. VION
shall review such recommendations and approve or modify them as VION sees fit.
VION will provide the approved list of participants and allocations to the
Banner CEO, who shall then inform the relevant participants, in such manner as
VION approves, of their potential distributable amount under the Plan. The
approved allocations may, but need not, allow for a portion of the Bonus Pool to
be allocated at a later date, thereby allowing VION to reward special
performance during the sale process. With respect to such remaining portion, the
CEO shall recommend to VION at least seven (7) days before the Closing Date how
the same should be allocated. VION shall review such recommendations and, taking
into account such recommendations but not being bound by them, VION shall
determine the allocation of such remaining portion.


3.Implementation. Payment of bonuses equal in the aggregate to 70% of the
Minimum Bonus Pool will be made on or within ten (10) days following the Closing
Date, pro rata to all participants in the Plan (the "First Payment"). Payment of
the remaining bonuses from the Bonus Pool will be made within ten (10) days
after the later of (i) four (4) months after the Closing Date and (ii) the date
the Total Return has been finally determined by VION (the "Second Payment") but
in no event later than one year after the Closing Date. On each payment date,
VION will transfer the applicable aggregate Bonus Pool amount to the Banner
Companies. The Banner Companies will then pay the participants their respective
shares, subject to all applicable payroll and withholding tax deductions.
No amount will be owing to any employee who, for any reason whatsoever, is not
employed by the Banner Companies on the Closing Date. In addition, no bonus
amount payable after the First Payment will be owing to any employee who, after
the Closing Date, resigns his employment or is terminated for "Cause" prior to
the Second Payment. For purposes of this Plan and with respect to a participant,
"Cause" will have the meaning specified in any Change of Control Agreement
between a Banner Company and such participant or, if the participant is not
party to such an agreement with a Banner Company, "Cause" will mean (i)
participant's commission of a felony or other criminal offense that would damage
the reputation of any Banner Company; (ii) participant's gross negligence or
willful misconduct that is detrimental to any Banner Company; (iii) the breach
by participant of (A) any duty or undertaking owing to any Banner Company to
keep confidential the confidential or proprietary information and trade secrets
of such Banner Company or (B) any agreement between the participant and any
Banner Company or (iv) a material breach of any Banner Company policy. To the
extent that an event described above is susceptible to cure, no termination with
Cause will occur unless the Banner Company that employs such participant has
first provided written notice of the event that constitutes Cause and the
participant has failed to cure such event within ten (10) business days of such
notice.


This Plan will terminate, and no payment under the Plan will be made or owing to
any employee of the Banner Companies, if a sale of the Banner Companies is not
completed by December 31, 2013; provided, however, that if a definitive share
purchase agreement with the Buyer is entered into prior to such date, then this
Plan shall remain in effect until such agreement is terminated or abandoned by
the parties thereto.

2
/s/ PB

--------------------------------------------------------------------------------




VION reserves the right not to pursue a sale of the Banner Companies and to
terminate any sale process at any time, and nothing herein will obligate VION to
pursue or complete a sale of the Banner Companies. Participation in this Plan
does not affect the ability of any Banner Company to terminate a participant's
employment with or without Cause and with or without notice.


4.Section 280G Compliance. No payment will be made hereunder to any participant
who is a U.S. taxpayer if such payment would constitute a "parachute payment"
within the meaning of Sections 280G and 4999 of the U.S. Internal Revenue Code
of 1986, as amended (the "Code"), unless the shareholders of the Banner Company
which employs such participant have approved the payment in accordance with
Sections 280G(b)(5)(A)(ii) and 280G(b)(5)(B) of the Code and the corresponding
Treasury Regulations promulgated thereunder.
June 25, 2012
/s/ Peter Beckers




3
/s/ PB